CLEAN POWER TECHNOLOGIES INC.

436-35th Avenue NW

Calgary, Ablerta

T2K 0C1









July 28th 2008




STRICTLY PRIVATE AND CONFIDENTIAL




East-West Express Inc.

#2840-58th Avenue S.E.,

Calgary, Alberta  T2C 0B3




Attention: Mr Sandy de Waal




Dear Mr de Waal




Memorandum of Understanding – proposed project for the installation of Heat
Recovery Steam Engines to be developed and manufactured by Clean Power
Technologies Inc.




Further to our recent discussions, this memorandum of understanding (“Memorandum
of Understanding”) sets out the high-level commercial principles subject to
which Clean Power Technologies Inc. (“CPTI”) and East-West Express Inc. a
company incorporated in the Province of Alberta, and having its Head Office at
#2840-58th Avenue S.E., Calgary, Alberta T2C 0B3 (“East-West”) intend to work
together with the ultimate objective of making the East-West truck fleet more
energy efficient by installing a system developed and manufactured by CPTI that
utilises the otherwise wasted heat from the prime mover exhaust system to power
the refrigeration/conditioning unit (the “project”), subject to further
negotiation and signature by the parties of a legally binding agreement.




1.

INTRODUCTION




1.1

With the exception of clause 1.2 and clauses 5, 6 and 7, this Memorandum of
Understanding is intended to set out the high-level commercial principles and is

not intended by the parties to be legally binding.




1.2

This Memorandum of Understanding is confidential to the parties and their
advisers and any information or know-how disclosed to, or discovered by, either
party to this Memorandum of Understanding is subject to the confidentiality
agreement to be entered into simultaneously with this MOU between CPTI and
East-West.




1.3

East-West has a large fleet of trucks with refrigeration/conditioning units.




1.4

CPTI is developing an energy efficient system that utilises the otherwise wasted
heat from the prime mover exhaust system to power the refrigeration/conditioning
unit (the “System”). The System proposed is a dual system unit which will
operate when the tractor is operating with the refrigeration unit attached to it
and as well it will be a stand-alone unit from the tractor unit being fixed to
the refrigeration unit and will operate to cool goods when the refrigeration
unit is awaiting the prime delivery vehicle.





1.5

For the consideration described herein, East-West agrees to install the System
into the truck and CPTI and East-West shall work together to ensure the
efficient and effective installation of the system.







2.

DATA COLLECTION




2.1     

Before the System can be implemented into the truck fleet, CPTI shall undertake

a period of data collection.




2.2

CPTI requires the data to:




2.2.1

size the various components for the design of the new refrigeration units; and




2.2.2

understand the working practices of the East-West drivers and truck usage.




2.3

During the data collection stage East-west shall make available:




2.3.1

key members of staff to assist with any reasonable requests of CPTI; and




2.3.2

the truck fleet and garage facilities




in order to assist with the data collection process referred to in clause 2.1.




2.4

CPTI shall seek East-West’s prior approval (not to be unreasonably withheld or

delayed) before undertaking the activities specified in clause 2.3.







3.

DATA COLLECTION VEHICLE




3.1

East-West shall provide CPTI a truck, described as Road Load Data Collection
Vehicle (“RLDCV”), type and specifications of which will be discussed with
East-West’s President/Representative, Sandy de Waal, in Calgary, Alberta during
personal meetings or telephonic discussions.




3.2

CPTI shall install the data gathering systems on to the RLDCV for testing.




3.3

The Parties have agreed that testing procedures, including, but not limited to,
fuel and operating efficiencies of CPTI’s Heat recovery Systems, noise and
emission level and efficiencies, will be agreed to in detail during the
follow-up meetings with the said Sandy de Waal (2.6) and from time to time on an
ongoing basis.




3.4

Once CPTI’s Heat recovery Systems is developed and shown to the satisfaction of
, the Parties hereto will thereafter enter into discussions to establish
collaborations and commercial relationships.

3.5

CPTI hereby agrees to indemnify and to hold East-West harmless from and against
any and all loss, liability, claims, causes of action, damages, penalties,
fines, imposts, and expenses, including reasonable attorney fees and costs,
arising out of or incurred in connection with the System, its installation on
the RLDCV, or its use by East-West (except to the extent that East-West’s use is
negligent or wrongful).




4

COSTS




4.1

CPTI shall be responsible for the data gathering, development of the engines and
of outsourcing any part of the Project costs.  CPTI shall also be responsible
for installation of the System on the RLDCV and for any damage to the RLDCV
caused by such installation or the use of the System on the RLDCV.




4.2

Other than as set out in 4.1, each party shall bear its own costs of the Project
and providing any assistance referred to in this Memorandum of Understanding in
accordance with Clause 6.

4.3

For and in consideration of the services provided by East hereunder, including
use of the RLDCV, CPTI agrees, for two years following completion of the test,
to make the System (once it is in production) available to East-West, in such
quantities as it may reasonably order, at prices and on terms at least as
favourable to East-West as those offered by CPTI to any of its other customers.
 

4.4

East-West has a fleet of approximately 70 trucks and trailers and once CPTI’s
technology is proven, it intends to purchase at least 70 Systems within the
period mentioned in 4.3.







5.

TITLE AND INTELLECTUAL PROPERTY




5.1

For the purposes of this Clause 5, the following term shall have the following
meaning:




“Intellectual Property Rights” means trade marks, designs, patents, copyright,
database rights, internet domain names, and other intellectual property rights,
data and test results in each case whether registered or unregistered, and
including applications for the grant of the foregoing and all rights or forms of
protection having equivalent or similar effect to any of the foregoing which may
subsist anywhere in the world.




5.2

The parties agree and acknowledge that CPTI owns all Intellectual Property
Rights in the System and, notwithstanding any assistance provided by East-West,
shall continue to own the Intellectual Property rights in the System.




5.3

In the event that East-West by operation of law or otherwise acquire any
Intellectual Property Rights in the System, it shall procure the assignment of
such Intellectual Property Rights in the System (Licensing and/or Royalty terms
and

conditions to be negotiated) from CPTI and such assignment to be with full title
guarantee and to include the right to sue for past infringement




6.

GENERAL




Both parties are responsible for their own costs in connection with the proposed
Project, whether or not it proceeds (including (without limitation) the
preparation and negotiation of this Memorandum of Understanding) and any party
may end negotiations in relation to the proposed Project at any time in writing
without having to give any reasons for doing so or incurring any liability to
the other party.







7.  

 GOVERNING LAW AND THIRD PARTY RIGHTS




7.1

 This Memorandum of Understanding and the negotiations between CPTI and
East-west in connection with the proposed Project (“Negotiations”), and all
disputes and claims arising out of or in connection with them, are governed by,
and shall be construed in accordance with the laws of the State of Nevada. Each
party irrevocably agrees to submit to the exclusive jurisdiction of the State of
Nevada courts as regards any claim or matter arising under or in connection with
this Memorandum of Understanding and the Negotiations.




7.2

 The parties agree that, this Memorandum of Understanding is not intended to,
and does not, give to any person who is not a party to the Memorandum of
understanding any rights to enforce the provisions of this Memorandum of
Understanding.




Please confirm your agreement to the terms and conditions set out above by
signing, dating and returning a copy of this Memorandum of Understanding to
CPTI.




Yours sincerely




s/s “Abdul  Mitha”

__________________________

ABDUL A. MITHA,
President/CEO

For and on behalf of

Clean Power Technologies Inc.




CONFIRMATION




We confirm our agreement to the terms and conditions set out in the above
Memorandum of Understanding.




Dated:    July 29, 2008




Signed by:




s/s  “Sandy de Waal”

____________________
For and on behalf of

East-West Express Inc

Title: President








